DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 are currently pending.

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

4.	Claim 14 is directed to an apparatus comprising means for carrying out the method of claim 1. Whereas this claim fails to recite a combination of elements as required by the statutory provision 35 U.S.C. 112(f), it is dependent upon claim 1 which consists of a combination of elements. As such, the claim is not rejected under 35 U.S.C. 112(a) for undue breadth (i.e. single means). Claim 14 is interpreted to comprise the following means-plus-function limitations corresponding to the steps of claim 1: (1) “means for detecting… a second network node,” “means for determining … a primary channel,” “means for determining… a set of channel bonding configurations,” “means for determining… channel utilisation factors [sic],” and “ means for selecting… a primary channel.”  
The Examiner has determined the corresponding structure for these limitations to be shown in figures 3 and 5-8, respectively, and/or comprised of structure(s) generally known in the art.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	Claims 2 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed fails to provide adequate support for the distribution of utilization factors to the frequency of channels occupied by the second network node (emphasis on “the channel utilization factors are distributed”; claim 2, lines 2-3)1.

7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8.	Claims 5, 6, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

Regarding claims 5, 12, and 13: the term “gradually” is a relative term which renders the claim(s) indefinite. This term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Additionally or alternatively, the limitation of “selecting gradually” renders the claim indefinite because the said step/function modifies a singular action (i.e. claim 1, line 10: “selecting… a primary channel”). For the purposes of examination, the limitation of selecting “gradually” is interpreted as part of an iterative process of selecting “in an order of decreasing bandwidth of channel bonding configurations.”

	Regarding claim 6: there is insufficient antecedent basis for the limitation “the determined bandwidth.” For purposes of examination, this limitation is interpreted as “a determined bandwidth.”

Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

	Regarding claim 15: this claim is directed to a “computer program product embodied on  a distribution medium.” The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach: A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. $ 101 by adding the limitation "non-transitory" to the claim. C.l: Animals-Patentability, 1077 Off Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).

Claim Rejections - 35 USC § 102 & 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

16.	Claims 1-5, 7, and 10-15 are rejected under 35 U.S.C. 102(a)(2) as anticipated by U.S. Publication No. 2017/0026970 (hereinafter “Pack”) or, in the alternative, under 35 U.S.C. 103 as obvious over Pack in view of either U.S. Publication No. 2015/0078298 (hereinafter “Barriac”) or U.S. Publication No. 2018/0092029 (hereinafter “Canpolat”).

Regarding claims 1, 10, 14, and 15: Pack teaches a method for channel selection, comprising: 
detecting, by a first network node, at least a second network node (See, e.g., figure 1, [0014], [0039], and [0064]; an access point detects another access point.);
determining, by the first network node, a primary channel of the second network node and a set of channel bonding configurations supported by the second network node, wherein the set of channel bonding configurations defines one or more configurations for combining the primary (See, e.g., [0015], [0040], and [0049]-[0055]; calculations of expectation values first determine channel bonding configurations and primary channels of adjacent APs.); 
determining, by the first network node, channel utilisation factors of the second network node for a set of frequency channels by using the set of channel bonding configurations (See, e.g. [0015], [0040], and [0049]-[0058]; expectation values on the basis of channel bong configurations.); and 
selecting, by the first network node, a primary channel on the basis of the channel utilisation factors (See, e.g., [0018], [0039]; and [0061]; a primary channel is selected based on expectation values.).
To the extent Pack does not inherently include the limitation of determining a primary channel of another access point, this feature is nevertheless taught in Barriac (See, e.g., figure 5 and [0088] and [0091]-[0095].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Barriac, such as the signaling functionality, within the system of Pack, in order to reduce interference and/or improve channel selection.
Alternatively, Canpolat teaches access points exchanging information including, primary channel utilization, for channel selection purposes (See, e.g., figure 2, [0039], and [0052].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Canoplat, such as the signaling functionality, within the system of Pack, in order to optimize access point discovery.
The rationale set forth above regarding the method of claim 1 is applicable to the apparatuses and computer readable medium of claims 10, 14, and 15, respectively.
Regarding claims 2 and 11: Pack modified by Barriac or Canpolat further teaches wherein the first network node uses the set of channel bonding configurations such that the channel utilisation factors are distributed, according to the set of channel bonding configurations, to the set of frequency channels occupied by the second network node (See, e.g., Pack: [0039] and [0048]. Note also Barriac [0072] and [0084]-[0088]; Canoplat [0052]-[0056].). The motivation for modification set forth above regrading claim 1 is applicable to claim 2.
The rationale set forth above reading the method of claim 2 is applicable to the apparatus of claim 11.

Regarding claim 3: Pack modified by Barriac or Canpolat further teaches wherein the first network node selects the primary channel further on the basis of channel bonding configurations supported by the first network node (See, e.g., Pack: [0037]-[0040].).

Regarding claims 4 and 12: Pack modified by Barriac or Canpolat further teaches wherein the channel bonding configurations supported by the second network node define a channel structure for each bandwidth supported by the second network node (See, e.g., Pack: [0037]-[0040].).
The rationale set forth above reading the method of claim 4 is applicable to the apparatus of claim 12.

Regarding claim 5: Pack modified by Barriac or Canpolat further teaches wherein the first network node performs said selecting gradually in an order of decreasing bandwidth of channel bonding configurations supported by the first network node (See, e.g., Pack: [0039] and [0051].).

Regarding claim 7: Pack modified by Barriac or Canpolat further teaches detecting at least a third network node; determining a primary channel of the third network node and a set of channel bonding configurations supported by the third network node; determining channel utilisation factors of third network node for the set of frequency channels by using the set of channel bonding configurations supported by the third network node; computing channel load factors for the plurality of frequency channels by combining the channel utilisation factors of the second network node and the third network node; and selecting the primary channel on the basis of the channel load factors (See, e.g., Pack [0048]; Canoplat [0060]; note also the explanation set forth above regarding claim 1.). The motivation for modification set forth above regrading claim 1 is applicable to claim 7.

Regarding claims 8 and 9: Pack modified by Barriac or Canpolat substantially teaches the method as set forth above regarding claim 1, and further teaches the assigning of similar channel utilization factors and correlations with associated bandwidths (note, e.g., the explanation set forth above regarding claim 1). Pack modified by Barriac or Canpolat does not explicitly state “wherein the first network node assigns the same channel utilisation factor for all operating channels of the second network node, if the second network node supports only one channel bonding configuration” (i.e. claim 8); and “wherein if the second network node supports multiple channel bonding configurations, the first network node assigns multiple channel utilisation factors to channels of the second network node such that the same value of the channel utilisation factor is assigned to frequency channels of the same channel bonding configuration and the values of the channel utilisation factors have correlation with associated bandwidths of the channel bonding configurations” (i.e. claim 9). However the additional features therein are taught by Cariou (See, e.g., [0028]-[0032].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Cariou, such dynamic channel bonding 

17.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pack, in view of Barriac or Canoplat, and in further view of U.S. Publication No. 2019/0045508 (hereinafter “Cariou”).

Regarding claims 8 and 9: Pack modified by Barriac or Canpolat substantially teaches the method as set forth above regarding claim 1, and further teaches the assigning of similar channel utilization factors and correlations with associated bandwidths (note, e.g., the explanation set forth above regarding claim 1). Pack modified by Barriac or Canpolat does not explicitly state “wherein the first network node assigns the same channel utilisation factor for all operating channels of the second network node, if the second network node supports only one channel bonding configuration” (i.e. claim 8); and “wherein if the second network node supports multiple channel bonding configurations, the first network node assigns multiple channel utilisation factors to channels of the second network node such that the same value of the channel utilisation factor is assigned to frequency channels of the same channel bonding configuration and the values of the channel utilisation factors have correlation with associated bandwidths of the channel bonding configurations” (i.e. claim 9). However the additional features therein are taught by Cariou (See, e.g., [0028]-[0032].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Cariou, such dynamic channel bonding considerations and functionality, within the system of Pack modified by Barriac or Canoplat, in order to optimize spectral efficiencies in accordance with device capabilities.

Allowable Subject Matter
18.	Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Relevant Art
19.	The following prior art not relied upon in this Office action is considered pertinent to Applicant's disclosure: See form PTO-892.

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476                                                                                                                                                                                            



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes this point was discussed with the Applicant (See summary for interview(s) held 11/19/2021). This rejection will be overcome and/or withdrawn following a sufficient explanation as to how the citations noted in the said interview summary support the claimed subject matter.